DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The amendment filed September 13, 2022 has been received and entered.
3.	Claims 1-22 are currently pending.

Election/Restrictions
4.	Applicant’s election of Group III, claim 17, with claims 1-13 and 18-22 as linking claims in the reply filed on September 13, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
5.	Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
6.	Claims 1-13 and 17-22 are examined on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

7.	Claims 1-13 and 17-22 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang (WO 2009107984 A – translation) in view of Gan (US 2007/0166275) with “Sequoia sempervirens” article (https://en.wikipedia.org/wiki/Sequoia_sempervirens) providing definitions.
	Chang teaches a method for treating the skin using a composition comprising extract from Sequoia.  The reference teaches that the method treats skin aging, wrinkles, and has an antioxidant effect on the skin.  The reference teaches that the Sequoia is California Sequoia and the only species of the Sequoia genus (see paragraphs 3, 9, 15, and 25 of the translation).  This species is Sequoia sempervirens which is the only living Sequoia species and also known as California Sequoia (see https://en.wikipedia.org/wiki/Sequoia_sempervirens).  Chang teaches that the extract is made using water or an alcohol such as ethanol.  The reference teaches that the composition can be in the form of a powder, an emulsion, a lotion, a cream, or suspension.  In addition, the reference teaches using the extract at a concentration between 0.001 and 5%.  The reference teaches formulating the extract with water, glycerin, humectants (moisturizers), preservatives, thickeners, and triethanolamine (chelating agent) (see paragraphs 37-45, 49, and 65 of the translation).  Chang does not specifically teach that the entire plant is extracted.  However, the reference does teach that each part of the plant has contributing active ingredients (see paragraph 22 of the translation).  Therefore, the artisan would reasonably expect that representative parts of each of the plant structures could be beneficially included in the extract composition.  In addition, the reference does not specifically teach including geranium oil, panthenol, or citric acid in the composition, treating sagging skin, increasing skin elasticity or firmness, formulating into an oil-in-water emulsion, or lyophilization of the extract.
	Gan teaches that geranium oil, panthenol, and citric acid are all useful moisturizing agents to use in topical compositions which are used to treat skin aging and provide an antioxidant benefit to the skin.  In addition, Gan teaches that the topical compositions treats loss of skin elasticity, loss of firmness, sagging, and dry skin.  The reference also teaches using lyophilization to provide powdered ingredients and oil-in-water emulsions (see paragraphs 5, 10, 19, 45 and 48).  Thus, an artisan of ordinary skill would reasonably expect that the moisturizing ingredients geranium oil, panthenol, and citric acid taught by Gan could be used as the moisturizing ingredient in the composition taught by Chang.  In addition, the artisan would expect this moisturizing composition to be useful for treating loss of skin elasticity, loss of firmness, sagging, and dry skin.  This reasonable expectation of successful results would have motivated the artisan to modify Chang to include the components taught by Gan.  Therefore, the claimed invention is considered to be an obvious modification of what was known in the art at the time of the invention.

8.	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655